OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of seamless steel tubing and seamless steel casing, exported from Italy, and that the facts and the law are similar in all material respects to the merchandise the subject of United States v. Dalminter, Inc., R. W. Smith, 47 Cust. Ct. 577, A.R.D. 135.
*417IT IS FURTHER STIPULATED AND AGREED that the record in A.R.D. 135 be incorporated with the record in this case.
IT IS FURTHER STIPULATED AND AGREED that the prices at which such or similar imported merchandise was freely offered for sale for consumption in the United States, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, in the usual wholesale quantities and in the ordinary course of trade, were the prices shown on Schedule A hereto attached less 2 per cent cash discount less 7.60 per cent for general expenses and 7.15 per cent for profit less ocean freight of $13.50 per metric ton less inland freight of $6.00 per metric ton less duty of 7% per cent on casing or 12y2 per cent on Grade J-55 tubing or 12 y2 per cent plus 4 per cent on Grade N-80 tubing.
On the agreed facts and consistent with the cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is United States value, as defined in section 402(e) of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is the prices set forth in schedule “A,” hereto attached and made a part hereof, less 2 per centum cash discount, less 7.60 per centum for general expenses and 7.15 per centum-for profit, less ocean freight of $13.50 per metric ton, less inland freight of $6 per metric ton, less duty of 7% per centum on casing or 12i¿> per centum on grade J-55 tubing, or 12y2 per centum, plus 4 per centum on grade N-80 tubing.
Judgment will be rendered accordingly.